Citation Nr: 1343504	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  05-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

For the reasons indicated below, this matter must again be remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

During the course of this appeal, the Veteran has been diagnosed with multiple psychiatric disorders.  Proper adjudication of the Veteran's claim must include consideration of these individual psychiatric disabilities, even though they may have subsequently resolved.  McClain, 21 Vet. App. at 321.  As noted in the Board's March 2013 remand, the Veteran had been diagnosed with posttraumatic stress disorder (PTSD); situational phobia; impulse control disorder, not otherwise specified; anxiety disorder, not otherwise specified; agoraphobia with panic; and major depression.  Thus, pursuant to the Board's remands in June 2012 and in March 2013, the RO was to schedule the Veteran for the appropriate examination to obtain a medical opinion addressing the relationship, if any, between any current psychiatric disorder found, including all psychiatric disorders diagnosed during the course of this appeal, and the Veteran's military service.  Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2013, the Veteran underwent a VA examination, which was later supplemented by a medical opinion addendum in July 2013.  Following a mental status examination, the VA examiner listed diagnoses of specific phobia; intermittent explosive disorder, by history; and personality disorder, not otherwise specified.  The VA examiner further determined that the Veteran did not current meet the diagnostic criteria for a diagnosis of PTSD. 

The VA examiner opined that the Veteran's intermittent explosive disorder and personality disorder, not otherwise specified, preexisted the Veteran's military service, and were not aggravated beyond their normal progression therein.  The VA examiner further opined that the Veteran's situation phobia of confinement and restricted movement could not be attributed to his military service without resorting to mere speculation.  In support of this opinion, the VA examiner noted that the multiple inconsistencies in the Veteran's self-reported history and service.  

While the VA examiner provided medical opinions addressing the psychiatric disorders found during the March 2013 VA examination, no attempt was made to reconcile the new psychiatric diagnoses with the prior psychiatric diagnoses noted during the course of the appeal.  Moreover, no medical opinion was provided as to whether any of the prior diagnoses given during the course of this appeal were incurred or aggravated during the Veteran's military service.  Thus, the VA examination failed to address all the psychiatric disabilities at issue in this case.

Accordingly, the Board finds that the RO must obtain a supplemental medical opinion addressing the relationship, if any, between any current psychiatric disorder, which includes all psychiatric disorders diagnosed during the course of this appeal, and the Veteran's military service.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a supplemental medical opinion from the examiner who conducted the March 2013 VA examination, addressing whether any previously diagnosed psychiatric disorder, other than the Veteran's intermittent explosive disorder and personality disorder, not otherwise specified, and the Veteran's situation phobia of confinement and restricted movement, are related to his military service.  The previously diagnosed disorders include but are not limited to PTSD; anxiety disorder, not otherwise specified, and major depression.

The claims file and all electronic records must be made available to the examiner.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether each of the Veteran's previously diagnosed psychiatric disorders are related to his military service from November 1962 to June 1967, including his inservice psychiatric treatment in April 1966.  

If the March 2013 VA examiner is not available, the claims folder and electronic evidence must be provided to another physician with appropriate expertise, who must provide the required opinion and supporting rationale.  Another examination of the Veteran must be performed if deemed necessary by the VA examiner providing the opinion.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions 
without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  The RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


